ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The information contained two counts, one charging aggravated assault and the other simple assault. The court submitted to the jury only aggravated assault. The verdict finds appellant guilty and fixes his punishment at a fine of $100, which was responsive. Where only one count is submitted to the jury and verdict is rendered fixing the punishment within the limits prescribed, there could be no complaint that the conviction was for some offense other than that submitted. Appellant’s other complaint was discussed and correctly disposed of in our original opinion.
The motion for rehearing will be overruled.

Overruled.